Title: From John Adams to Nathanael Greene, 22 June 1776
From: Adams, John
To: Greene, Nathanael


     
      Dear sir
      Philadelphia June 22. 1776
     
     Your Favour of the second Instant has lain by me, I suppose these Eighteen days, but I fear I shall often have occasion to make Apologies for Such omissions, which will never happen from Want of Respect, but I fear very often for Want of Time.
     Your Reasoning, to prove the Equity, and the Policy of making Provision for the Unfortunate Officer, or soldier, is extreamly just, and cannot be answered, and I hope that when We get a little over the Confusions arising from the Revolutions which are now taking Place in the Colonies, and get an American Constitution formed, Something will be done. I should be much obliged to you for your Thoughts upon the subject. What Pensions should be allowed or what other Provision made? Whether it would be expedient to establish an Hospital &c. It is a Matter of Importance, and the Plan should be well digested.
     I think with you that every Colony should furnish its Proportion of Men, and I hope it will come to this. But at present, Some Colonies have such Bodies of Quakers, and Menonists, and Moravians, who are principled against War, and others have such Bodies of Tories, or Cowards, or unprincipled People who will not wage War, that it is, as yet impossible.
     The Dispute, is, as you justly observe, in all human Probability, but in its Infancy; We ought therefore to Study, to bring every Thing, in the military Department into the best order—Fighting, is not the greatest Branch of the Science of War. Men must be furnished with good and wholesome Provisions in Sufficient Plenty. They must be well paid—they must be well cloathed and well covered, with Barracks and Tents—they must be kept Warm with Suitable Fuel. In these Respects, We have not been able to do So well as We wished. But, Why the Regiments have not been furnished with proper Agents, I dont know. Congress, is ever ready to hearken to the Advice of the General, and if he had recommended such Officers, they would have been appointed. Collonells should neither be Agents, nor suttlers. Congress have lately voted that there shall be regimental Paymasters, who shall keep the Accounts of the Regiments. If any other Agent is necessary let me know it. Good Officers, are no doubt the Soul of an Army, but our Difficulty is to get Men. Officers, present themselves, in Supernumerary Abundance.
     As to Pay there is no End to the Desire and Demand of it. Is there not too much Extravagance, and too little OEconomy, among the officers?
     I am much at a Loss, whether it would not be the best Policy, to leave every Colony to raise their own Troops, to cloath them, to Pay them, to furnish them with Tents, and indeed every Thing but Provisions, fuel and Forage. The Project of abolishing Provincial Distinctions, was introduced, with a good Intention, I believe, at first but I think it will do no good upon the whole. However, if Congress, is to manage the whole, I am in hopes they will get into a better Train. They have established a War Office, and a Board of War and ordinance, by means of which I hope they will get their affairs into better order. They will be better informed of the State of the Army and of all its Wants.
     That the Promotion of extraordinary Merit, may give disgust to those officers is true, over whom the Advancement is made—but I think it ought not. That this Power may be abused, or misapplied, is also true. That Interest, Favour, private Friendship, Prejudice, may operate more or less in the purest Assembly, is true. But where will you lodge this Power? To place it in the General would be more dangerous to the public Liberty, and not less liable to abuse from sinister and un­worthy Motives. Will it do, is it consistent with common Prudence to lay it down, as an invariable Rule, that all Officers, in all Cases shall rise in succession?
     I am obliged to you for your Caution not to be too confident. The Fate of War is uncertain—So are all Sublunary Things. But, We must form our Conjectures of Effects from the Knowledge We have of Causes, and in Circumstances like ours must not attempt to penetrate too far into Futurity. There are as many Evils, and more, which arise in human Life, from an Excess of Diffidence, as from an Excess of Confidence. Proud as Mankind is, their is more superiority in this World yielded than assumed. I learned, long ago, from one of the greatest Statesmen, this World ever produced, Sully, neither to adventure upon rash Attempts from too much Confidence, nor to despair of success in a great Design from the appearance of Difficulties. “Without attempting to judge of the future which depends upon too many Accidents, much less to subject it to our Precipitation in bold and difficult Enterprises, We should endeavour to subdue one Obstacle at a Time, nor Suffer ourselves to be depress’d by their Greatness, and their Number. We ought never to despair of what has been once accomplish’d. How many Things have the Idea of impossible been annexed to, that have become easy to those who knew how to take Advantage of Time, Opportunity, lucky Moments, the Faults of others, different Dispositions, and an infinite Number of other Circumstances.”
     I will inclose to you, a Copy of the Resolution establishing, a Board of War and Ordinance; and as you may well imagine, We are all, inexperienced in this Business. I Should be extreamly obliged to you for, any Hints for the Improvement of the Plan, which may occur to you, and for any Assistance or Advice you may give me, as a private Correspondent in the Execution of it. It is a great Mortification to me I confess, and I fear it will too often be a Misfortune to our Country, that I am called to the Discharge of Trusts to which I feel myself So unequal, and in the Execution of which I can derive no Assistance from my Education, or former Course of Life. But my Country must command me, and wherever she shall order me, there I will go, without Dismay. I am, dear Sir, with the greatest Esteem, your humble Servant.
    